PER CURIAM.
Emeterio Rojas Silva filed a 28 U.S.C. § 2255 motion seeking relief, based on the Supreme Court’s holding in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), from his 120-month statutory-minimum sentence imposed on his drug convictions in 2002. The district court1 denied relief, but granted a certificate of appealability on whether the rule announced in Blakely, or now United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), applies retroactively to cases on collateral review. We have since decided that it does not. See Never Misses A Shot v. United States, 413 F.3d 781, 783-84 (8th Cir.2005) (per curiam). Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B. Counsel’s motion to withdraw is granted.

. The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa.